DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 1, 6 and 18 are objected to because of the following informalities: 
“a size of each of the first set of protrusions is larger than a size of each of the second set of protrusions,” should be changed to “a size of each protrusion of the first set of protrusions is larger than a size of each protrusion of the second set of protrusions.”  
“a density…is higher than a density of second set of protrusions” appears to be intended as “a density…is higher than a density of the second set of protrusions.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-7, 10, 13-15, and 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1, 6, and 18, the limitation “a density of the first set of protrusions is higher than a density of second set of protrusions,” does not appear to have adequate support in the originally filed disclosure in combination with the other required features of the claim. Specifically, Fig. 11 appears to be the only embodiment disclosed including “the plurality of solder bumps [11] is in an outer peripheral region of the surface of the chip-shaped semiconductor element, the plurality of solder bumps surrounds the plurality of protrusions,” and  “a first set of protrusions [12B]…in a central region of the surface of the chip-shaped semiconductor element, a second set of protrusions [12A]…in an inner peripheral region of the surface of the chip-shaped semiconductor element, the inner peripheral region surrounds the central region,” however the density of 12B is not disclosed as being greater than the density of 12A in this embodiment, nor does the figure appear to show this feature.
Regarding claim 13, the limitation “wherein a shape of a first protrusion of the plurality of protrusions is different from a shape of a second protrusion of the plurality of protrusions,” does not appear to have adequate support in the originally filed disclosure in combination with the other required features of the independent claim. Specifically, Fig. 11 appears to be the only embodiment disclosed including “the plurality of solder bumps [11] is in an outer peripheral region of the surface of the chip-shaped semiconductor element, the plurality of solder bumps surrounds the plurality of protrusions,” and  “a first set of protrusions [12B]…in a central region of the surface of the chip-shaped 
Note the dependent claims do not cure the deficiencies of the claims on which they depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1-2, 4-7, 10, 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hool et al. (US 9,679,861) in view of Hsieh et al. (US 2014/0319695; herein “Hsieh”).
Regarding claim 1, Hool discloses in Figs. 1, 4 and related text a semiconductor device, comprising: 
a wiring board (406, see col. 5 line 40); and 
a chip-shaped semiconductor element (101/202, see col. 5 line 37 and 44) flip-chip mounted on the wiring board, wherein the chip-shaped semiconductor element includes a plurality of solder bumps e.g. at least a subset of 108D, see col. 5 line 43) and a second plurality of solder bumps on a surface of the chip-shaped semiconductor element (108A/B/C, see col. 5 line 42-43), 
the surface faces the wiring board, 
the plurality of solder bumps (the at least a subset of 108D) is in an outer peripheral region of the surface of the chip-shaped semiconductor element (see Fig. 1),
the plurality of solder bumps surrounds the second plurality of solder bumps (108D surrounds 108A/B/C, see Fig. 1), 
a first set of the second plurality of solder bumps is in a central region of the surface of the chip-shaped semiconductor element (at least a subset of 108A), 
a second set of the second plurality of solder bumps is in an inner peripheral region of the surface of the chip-shaped semiconductor element, (at least a subset of 108B); 

 a size of each of the first set (108A) is larger than a size of each of the second set (108B), 
a density of the first set (108A) is higher than a density of second set (108B) (note that one can choose the number of 108A and 108B included in the first and second sets such that the claimed limitation is met, e.g. five 108A in circle 102 is a higher density than two 108B in circle 104A).
Hool does not disclose
a plurality of protrusions on a surface of the chip-shaped semiconductor element, 
plurality of protrusions includes an insulating material, 
the plurality of solder bumps surrounds the plurality of protrusions, 
a first set of protrusions of the plurality of protrusions is in a central region of the surface of the chip-shaped semiconductor element, 
a second set of protrusions of the plurality of protrusions is in an inner peripheral region of the surface of the chip-shaped semiconductor element, 
a size of each of the first set of protrusions is larger than a size of each of the second set of protrusions, 
a density of the first set of protrusions is higher than a density of second set of protrusions, and 
the wiring board includes an underfilling material.
In the same field of endeavor, Hsieh teaches in Figs. 5a-5c and related text a semiconductor device 

the plurality of protrusions includes insulating material (see [0065]),
each protrusion of the plurality of protrusions surrounds a respective solder bump (168, see [0067]);
the wiring board (290, see [0174]) includes an underfilling material (298, see [0178]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hool by having a plurality of protrusions including insulating material, each solder bump surrounded by one of the plurality of protrusions, in order to provide a stress relief buffer (see Hsieh [0050]) that can minimize the totality of stress issues imposed on insulating and conductive layers formed over the contact pads of a semiconductor die (see Hsieh [0013]). The limitations “a first set of protrusions of the plurality of protrusions is in a central region of the surface of the chip-shaped semiconductor element, a second set of protrusions of the plurality of protrusions is in an inner peripheral region of the surface of the chip-shaped semiconductor element, a size of each of the first set of protrusions is larger than a size of each of the second set of protrusions, Page 2 of 12Application No. 16/484,581Reply to Office Action of February 10, 2021 anda density of the first set of protrusions is higher than a density of second set of protrusions,” are therefore taught by the protrusions surrounding the solder bumps, as shown by Hsieh, in combination with the bumps having the relative dispositions, sizes, and densities shown by Hool. Further, it would have been obvious to modify the device of Hool by having the wiring board including an underfilling material in order to protect the semiconductor device from contaminants (see Hsieh [0178]).
Regarding claim 2, the combined device shows wherein a tip end of each protrusion of the plurality of protrusions (Hsieh: 152b) does not reach the wiring board in a state in which the chip-shaped semiconductor element is flip-chip mounted on the wiring board (290).  
Regarding claim 4, the combined device shows wherein the underfilling material (Hsieh: 298) is applied non-selectively to the wiring board (290).  
Further, the limitation “the underfilling material is applied non-selectively to the wiring board,” claims recites a process, however the claim is directed to a product. Therefore this limitation is considered to be product by process limitations. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113. Note that the structure shown by the prior art (i.e. the underfill 5 being completely dispersed between the chip-shaped element and the wiring board is the same as or obvious to the product of the claim.
Regarding claim 5, the combined device shows wherein the underfilling material (Hsieh: 290) has a flux function.  
It is the Examiner’s position that the limitation of a "has a flux function,” is a functional limitation of the apparatus claimed. While features of an apparatus may be recited either structurally or functionally, claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431- 32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); MPEP 2114.
Regarding claim 6, Hool in view of Hsieh teaches all of the claimed limitations in the same manner and for the same reasons as applied to claim 1 above. 
Regarding claim 7, the combined device shows wherein a tip end of each protrusion of the plurality of protrusions (Hsieh: 152b) does not reach the wiring board in a state in which the chip-shaped semiconductor element is flip-chip mounted on the wiring board (290).  
Regarding claim 10, the combined device shows wherein a gap between adjacent protrusions of the plurality of protrusions is across a region of the surface of the chip-shaped semiconductor element (Hool: see Fig. 1).  
Regarding claim 14, the combined device shows wherein a height of a first protrusion of the plurality of protrusions is different from a height of a second protrusion of the plurality of protrusions (Hool: e.g. height of 108A versus height of 108B, height measured left to right in Figs. 4A-B).  
Regarding claim 18, Hool in view of Hsieh teaches all of the claimed limitations in the same manner and for the same reasons as applied to claim 1 above. 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hool in view of Hsieh, as applied to claim 1 above, and further in view of Migita et al. (US 2016/0276299; herein “Migita”).
Regarding claim 3, Hool as modified by Hsieh does not teach wherein each of a plurality of solder bumps on the wiring board fuses with a corresponding solder bump of the plurality of solder bumps on the chip-shaped semiconductor element.  
In the same field of endeavor, Migita teaches in Fig. 3A-B and related text each of a plurality of solder bumps (on a substrate) fuses with a corresponding solder bump of the plurality of solder bumps on the chip-shaped semiconductor element (163 on 11 fuses with 163 on 12, see [0039]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hool and Hsieh by having each of a plurality of solder bumps on a substrate fusing with a corresponding solder bump of the plurality of solder bumps on the chip-shaped semiconductor element, as taught by Migita, in order to properly bond the two together (see Migita [0043]). Note that “each of a plurality of solder bumps on the wiring board fuses with a .
Claims 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hool in view of Hsieh, as applied to claim 6 above, and further in view of Huang et al. (US 2015/0137350; herein “Huang”).
Regarding claim 13, Hool as modified by Hsieh does not teach wherein a shape of a first protrusion of the plurality of protrusions is different from a shape of a second protrusion of the plurality of protrusions.
In the same field of endeavor, Huang teaches in Fig. 20 and related text a plurality of protrusions (41, see [0051]) wherein a shape of a first protrusion (e.g. protrusion 41 around circular solder bump in center, see Fig. 10 at least) of the plurality of protrusions is different from a shape of a second protrusion (e.g. protrusion 41 around oval solder bump not in center, see Fig. 10 at least) of the plurality of protrusions. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hool and Hsieh by having a shape of a first protrusion of the plurality of protrusions is different from a shape of a second protrusion of the plurality of protrusions, as taught by Nagai, in order to increase the bonding area and increase reliability (see Huang [0060]) and to provide a protective layer formed by a different processing method. Furthermore, it would have been an obvious matter of design choice to the tapered shape, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP 2144.04
Regarding claim 17, Hool as modified by Hsieh does not teach wherein the plurality of protrusions is asymmetrical.  
In the same field of endeavor Huang teaches in Fig. 20 and related text a plurality of protrusions (41, see [0051]), wherein the plurality of protrusions is asymmetrical (see Fig. 40).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hool and Hsieh by having each protrusion of the plurality of protrusions being asymmetrical, as taught by Nagai, in order to provide a protective layer formed by a different processing method. Furthermore, it would have been an obvious matter of design choice to the tapered shape, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP 2144.04
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hool in view of Hsieh, as applied to claim 6 above, and further in view of Nagai et al. (US 2010/0148812; herein “Nagai”).
Regarding claim 15, Hool as modified by Hsieh does not teach wherein each protrusion of the plurality of protrusions is smaller in shape with a distance from the surface of the chip-shaped semiconductor element.  
In the same field of endeavor, Nagai teaches in Fig. 2 and related text a plurality of protrusions (14, see [0054]) wherein each protrusion of the plurality of protrusions is smaller in shape with a distance from the surface of the chip-shaped semiconductor element (see Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hool and Hsieh by having each protrusion of the plurality of protrusions is smaller in shape with a distance from the surface of the chip-shaped semiconductor element, as taught by Nagai, in order to provide a protective layer formed by a different processing method. Furthermore, it would have been an obvious matter of design choice to the tapered shape, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP 2144.04

Response to Arguments
Applicant's arguments filed 12/23/2021 have been fully considered but are moot in view of the new grounds of rejection presented above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        2/18/2022